294 S.E.2d 372 (1982)
STATE of North Carolina
v.
Donnie Ray ANDERSON, Ronnie Anderson, Barry Dean Barker, Atha Louise Bates, Larry Boyd Crouse, William A. Cody Durham, James C. Rhodes, Edward Smoot, Randy Keith Byrd, Randall S. Smoot.
Supreme Court of North Carolina.
August 25, 1982.
Brewer & Freeman and William C. Gray, Jr., Wilkesboro, for defendant.
Christopher P. Brewer, Asst. Atty. Gen., Raleigh, for the State.
Defendants' petition for discretionary review, N.C.App., 292 S.E.2d 163, under G.S. § 7A-31 denied.